     Case 1:13-cr-00040-TWT-JKL Document 194 Filed 09/16/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
              v.                           1:13-CR-40-TWT
 ANTONIO KILPATRICK HEARD,
     Defendant.


                                       ORDER

      This is a criminal     action.   It is before the Court on the Report and

Recommendation [Doc. 188] of the Magistrate Judge recommending denying the

Defendant's Motion to Vacate Sentence [Doc. 162]. The Defendant's Objections to

the Report and Recommendation are without merit. The Report and

Recommendation correctly held that Heard procedurally defaulted his meritless

Rehaif claims by failing to raise them at trial or on direct appeal. To overcome this

default, Heard needed to establish cause and prejudice. Though Heard argues that

his Rehaif claim is sufficiently novel to avoid procedural default, the Eleventh

Circuit has held otherwise. See United States v. Innocent, 977 F.3d 1077, 1084

(11th Cir. 2020) (“Rehaif was not ‘truly novel’ in the sense necessary to excuse

procedural default.”). And “courts throughout the Eleventh Circuit have held that
T:\ORDERS\USA\13\13cr40\mvs.docx
     Case 1:13-cr-00040-TWT-JKL Document 194 Filed 09/16/21 Page 2 of 4




petitioners who did not challenge their § 922(g) indictments during their pre-Rehaif

direct appeals failed to establish cause for procedural default based on the novelty

exception.” Brown v. United States, No. 4:18-CR-19-CDL-MSH, 2021 WL

2546466, at *6 (M.D. Ga. Apr. 5, 2021), report and recommendation adopted, No.

4:18-CR-19 (CDL), 2021 WL 2544407 (M.D. Ga. June 21, 2021) (collecting

cases).

      Moreover, even if Rehaif was sufficiently novel to establish cause, Heard

cannot show actual prejudice. The government's obligation to prove knowledge is

not “burdensome,” and it may be inferred from circumstantial evidence. Rehaif v.

U.S., 139 S. Ct. 2191, 2198 (2019). At the time he possessed the firearms that gave

rise to this case, Heard had at least 10 prior felony convictions, including four

convictions for burglary, two convictions for attempted burglary, and one

conviction for possession of a firearm by a convicted felon. Heard did not dispute

that on multiple occasions, he was sentenced to — and actually served —

imprisonment for terms well in excess of one year. The evidence of this has

not—and cannot—be disputed. To the contrary, it has been admitted. See United

States v. Beckles, 565 F.3d 832, 844 (11th Cir. 2009). Though Heard objects to the

Report and Recommendation's reliance on evidence from the PSR, the Supreme

Court explicitly endorsed this practice even on plain error review, let alone the

                                         2
T:\ORDERS\USA\13\13cr40\mvs.docx
     Case 1:13-cr-00040-TWT-JKL Document 194 Filed 09/16/21 Page 3 of 4




heightened standard to overcome procedural default in a collateral attack. See

Greer v. United States, 141 S. Ct. 2090, 2098 (2021) (“[W]hen an appellate court

conducts plain-error review of a Rehaif instructional error, the court can examine

relevant and reliable information from the entire record—including information

contained in a pre-sentence report.”). Heard claims an evidentiary hearing should

have been granted, but has nowhere indicated, even in his objections to the Report

and Recommendation, what possible evidence he could introduce to rebut his 10

previous felony convictions, including a conviction for being a felon in possession

of a firearm, and his multiple imprisonments for terms well in excess of one year.

Likewise, Heard identifies no evidence to show he would not have pleaded guilty

if apprised of the knowledge-of-status element, offering only his own assertion to

that possibility. That mere assertion is insufficient to meet Heard’s burden of

establishing a “reasonable probability” he would have gone to trial. See, e.g., Jones

v. White, 992 F.2d 1548, 1557 (11th Cir. 1993) (“He presented no evidence to

demonstrate that ... he would not have been convicted had he gone to trial.... Thus,

he was not prejudiced by his guilty plea.”). Heard’s request for a certificate of

appealability should be denied. The Eleventh Circuit has repeatedly rejected claims

identical to Heard’s, even when brought under the less burdensome plain error

standard. The Court approves and adopts the Report and Recommendation as the

                                         3
T:\ORDERS\USA\13\13cr40\mvs.docx
     Case 1:13-cr-00040-TWT-JKL Document 194 Filed 09/16/21 Page 4 of 4




judgment of the Court. The Defendant's Motion to Vacate Sentence [Doc. 162] is

DENIED. No Certificate of Appealability will be issued.

      SO ORDERED, this 16 day of September, 2021.



                               /s/Thomas W. Thrash
                               THOMAS W. THRASH, JR.
                               United States District Judge




                                       4
T:\ORDERS\USA\13\13cr40\mvs.docx
